Citation Nr: 1447369	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2008, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in September 2009, he withdrew his hearing request. 

In April 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2010, copies of the Veteran's official service department personnel records and additional service treatment records were received.  These records were not associated with the claims folder when VA previously decided the claim.  As these are pertinent to the claim, the claim will be reconsidered without consideration of whether there is new and material evidence.  38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  Pursuant to the Board's April 2010 remand, the RO obtained additional service treatment and personnel records pertaining to the Veteran.  These records are relevant to the issue on appeal, and the service treatment records are not exact duplicates, as indicated in the August 2013 supplemental statement of the case.  As these records are pertinent to the claim, the claim must be considered on the merits by the AOJ.  See 38 C.F.R. § 3.156(c).  

The Board further finds that a VA examination should be conducted prior to adjudication of the claim and the Veteran should be afforded a final opportunity to identify any additional evidence pertinent to the claim on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal.  Obtain copies of all records referred to by the Veteran not already of record, as well as any pertinent VA treatment records.  

Any negative response must be in writing and associated with the claim file.  

2.  Schedule the Veteran for an audiology examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to provide an opinion as to the following:

a) Is the evidence clear and unmistakable (i.e., it is undebatable; this is an onerous test - there can be no evidence to the contrary) that the Veteran's hearing loss disability existed prior to his period of active duty?

b) Is there clear and unmistakable evidence (i.e., it is undebatable; this is an onerous test - there can be no evidence to the contrary) that the pre-existing hearing loss disability was NOT aggravated during service?

c) If the evidence does not CLEARLY and UNMISTAKABLY demonstrate BOTH that the hearing loss disability existed prior to his period of active duty and was NOT aggravated during service, then is it at least as likely as not (a degree of probability of 50 percent or higher) that a current hearing loss disability is related to service; or, had onset during service or within one year of discharge? 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completion of the above and any further development deemed necessary, the issue on appeal must be readjudicated.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



